Citation Nr: 1737703	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-14 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a respiratory disability. 


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Esq.


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision and a March 2013 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board granted service connection for obstructive pulmonary disease, including emphysema and bronchiectasis, as part of an April 2015 decision.  The Veteran was service connected for residuals of pulmonary mycobacterium tuberculosis at the time of this grant.  Given the nature of the Veteran's pulmonary disorders, and the Board's April 2015 remand to, in part, provide an examination to determine the severity of these disorders, the Board has re-characterized the Veteran's claim on appeal as one of entitlement to an increased initial rating for a respiratory disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also 38 C.F.R. § 4.97 (2016).


FINDINGS OF FACT

1.  Over the course of the period on appeal, the Veteran's respiratory disability was not manifested by Forced Expiratory Volume in One Second (FEV-1) of less than 64 percent; Forced Vital Capacity (FVC) of less than 74 percent; the ratio of forced expiratory volume in one second over forced vital capacity (FEV-1/FVC) of less than 71 percent; and reduced Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) of less than 57 percent.

2.  The evidence does not indicate that the Veteran has experienced incapacitating episodes of infection of four to six weeks total duration per year, or a near constant cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis, requiring almost continuous antibiotic usage during the period on appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a respiratory disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97.
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a veteran in developing information and evidence necessary to substantiate their claim.  Under 38 U.S.C.A. § 5103(a), VA must notify a veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence a veteran is expected to provide.  

Initial rating claims arise from granted claims of service connection and do not require unique 38 U.S.C.A. § 5103 notice because the purpose that the notice was intended to serve is fulfilled when service connection has been granted and an initial rating has been assigned.  Once the Veteran's claim of service connection was substantiated, his filing of a notice of disagreement with the RO's initial rating decision did not trigger entitlement to additional notice under 38 U.S.C.A. § 5103.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

As such, the Veteran was not entitled to additional notice for the claim on appeal.

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  See 38 U.S.C.A. § 5103A(a), (b) and (c).  The RO has obtained the Veteran's service treatment records, his VA medical records, and private treatment records.  

VA afforded the Veteran VA examinations in April 2011, June 2015, and September 2016 to evaluate the nature and severity of his service-connected respiratory disabilities.  The Board finds these reports adequate to decide the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

The Board also finds that the RO has substantially complied with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  The Board concludes that no further assistance to the Veteran in developing the facts pertinent to this claim is required.


II.  Legal criteria

Disability evaluations are determined by the application of a schedule of ratings that are based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155; Part 4.  Separate diagnostic codes identify the various disabilities, and disabilities must be reviewed in relation to their history.  See 38 C.F.R. § 4.1.  Pertinent general policy considerations include: interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, resolving any reasonable doubt regarding the degree of disability in favor of the claimant, evaluating functional impairment on the basis of lack of usefulness, and evaluating the effects of the disability upon the veteran's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  This analysis is undertaken with consideration of the possibility that different ratings may be warranted for different periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

VA must consider the medical evidence since the effective date of service connection as well as whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  See 38 C.F.R. § 4.7.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14.

The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of a medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Respiratory disorders are rated under 38 C.F.R. § 4.97.  Diseases of the lung and pleura (tuberculosis) are rated under different criteria according to when the rating was assigned.  This section distinguishes between ratings for pulmonary tuberculosis rated prior to and on August 19, 1968 (Diagnostic Codes 6701 through 6724), and rated after August 19, 1968 (Diagnostic Codes 6730 through 6732).  The Veteran was awarded compensation for residuals of pulmonary mycobacterium tuberculosis after August 19, 1968; therefore Diagnostic Codes 6730 through 6732 apply.  Chronic, inactive, pulmonary tuberculosis is rated under Diagnostic Code 6731, and directs that the disability be rated based on residuals, such as interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, as chronic bronchitis under Diagnostic Code 6600.  

Under Diagnostic Code 6600, a 30 percent evaluation is assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DCLO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; when the veteran requires outpatient oxygen therapy.

Bronchiectasis is rated under Diagnostic Code 6601.  A 30 percent evaluation is assigned for incapacitating episodes of infection of two to four weeks total duration per year, or; a daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice per year.  A 60 percent evaluation is assigned for incapacitating episodes of infection of four to six weeks total duration per year, or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  A 100 percent evaluation is assigned for incapacitating episodes of infection lasting at least 6 weeks total duration per year.  See 38 C.F.R. § 4.97. 

[A Note following Diagnostic Code 6601 indicates that an incapacitating episode is one that requires bedrest and treatment by a physician.  Bronchiectasis may alternately be rated according to pulmonary impairment under Diagnostic Code 6600.  See 38 C.F.R. § 4.97.]

Diagnostic Code 6603 provides the rating criteria for pulmonary emphysema.  A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; when the veteran requires outpatient oxygen therapy.

Interstitial Lung Disease is rated under Diagnostic Codes 6825 through 6833.  A 30 percent rating is warranted if the FVC is 65 to 74 percent of predicted value or the DLCO (SB) is 56 to 65 percent of predicted value.  A 60 percent rating is warranted where the FVC is 50 to 64 percent of predicted value; DLCO (SB) is 40 to 55 percent predicted value; or maximum exercise capacity is 15 to 20 ml/kg in oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted if the FVC is less than 50 percent of predicted value; DLCO (SB) is less than 40 percent predicted value; maximum exercise capacity is less than 15 ml/kg in oxygen consumption with cardiorespiratory limitation or; cor pulmonale or pulmonary hypertension; or when the veteran requires outpatient oxygen therapy. 

Restrictive Lung Disease is rated under Diagnostic Codes 6840 through 6845.  A 30 percent rating requires FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  A 60 percent rating requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating requires FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or cardiorespiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; when the veteran requires outpatient oxygen therapy.

Pulmonary function tests (PFTs) are required to evaluate a disability under Diagnostic Codes 6600, 6603, 6825 through 6833, and 6840 through 6845, unless: (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) there have been one or more episodes of acute respiratory failure, or (iv) outpatient oxygen therapy is required.  See 38 C.F.R. § 4.96(d).  When evaluating a disability based on PFTs, post-bronchodilator results are used, unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used to determine the disability rating.  Id. at (d)(5).  [In instances where the Veteran's post-bronchodilator values were "poorer" than the pre-bronchodilator results, the Board will add "(pre-bronchodilator)" next to the PFT result to indicate that it has used the pre-bronchodilator value in accordance with 38 C.F.R. § 4.96(d)(5).]  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which result is used, the test result that the examiner states most accurately reflects the level of disability is used to evaluate for rating purposes.  Id. at (d)(6).


III.  Facts

A May 2010 private treatment record indicates that the Veteran's lungs appeared "emphysematous," and that he recorded a "[n]egative exam for air-space pneumonia with [chronic obstructive pulmonary disease (COPD)] and old scarring."  A November 2010 VA treatment record notes that the Veteran underwent an x-ray examination in October 2010 that "showed some granulomatous scarring, but [was] otherwise unremarkable."  The record also notes that the Veteran suffered from "fairly significant emphysema."

During an April 2011 VA examination to determine the severity of the Veteran's respiratory disability, the Veteran recorded the following PFT results: an FEV-1 of 83 percent, a FVC of 90 percent (pre-bronchodilator), a FEV-1/FVC of 94 percent, and a DLCO of 88 percent.  The corresponding examination report notes a diagnosis of obstructive pulmonary disease (not meeting the standard criteria for COPD) and "residual[s] of active pulmonary mycobacterium tuberculosis infection," resulting in a restrictive respiratory condition.  A July 2012 VA treatment record indicates that the Veteran denied cough or wheezing.  A December 2012 VA treatment record indicates that the Veteran denied cough, sputum, and shortness of breath on exertion.  

A March 2013 VA treatment record indicates that the Veteran denied cough or shortness of breath.  In November 2013, the Veteran reported an increased cough.  The VA treatment record that recorded the Veteran's symptoms also described the Veteran as suffering from significant change in sputum, and states that he was treated as having "tracheobronchitis."  Treatment records from that month indicate that the Veteran suffered from a cough with purulent sputum for about 3 weeks.  A November 2014 VA treatment record indicates that the Veteran suffered from cough with minimal production for "4-5 days" during the beginning of that month.  A May 2015 private treatment record indicates that the Veteran was treated for "weakness, cough, yellow-green sputum production," that began the week prior to his visit to the medical facility listed in the treatment record.  He was diagnosed with acute COPD exacerbation and acute pneumonia by clinical history.  VA treatment records from that month indicate that the Veteran continued to experience congestion with coughing.  

A June 2015 VA examination indicates that the Veteran suffered from a history of COPD and intermittent bronchitis.  The Veteran recorded the following PFT results: an FEV-1 of 85 percent, a FVC of 93 percent, a FEV-1/FVC of 71 percent, and a DLCO of 57 percent, with the Veteran's FEV-1 most accurately reflecting his level of disability.  The corresponding examination report notes that the Veteran was prescribed antibiotics for bronchitis, as well as an inhaler.  In a July 2015 VA treatment record, the Veteran is recorded as having denied "any chronic shortness of breath, chronic cough or history of hemoptysis,"  though it appears that the Veteran suffered from a cough as a result of a cold earlier that same month. 

In a November 2015 notice of disagreement, the Veteran's representative stated that the Veteran lost eight weeks from work that year and experienced "three-to-four incapacitating episodes per year, each lasting one-to-two weeks."  An April 2016 letter from the Veteran describes daily coughing with sputum, and approximately three to four (or more) infections per year that last roughly one to three weeks.  The Veteran also stated that he used an inhaler on a daily basis.  

A September 2016 VA examination indicates that the Veteran suffers from inactive pulmonary tuberculosis, resulting in emphysema and dyspnea on exertion.  The Veteran recorded the following PFT results: an FEV-1 of 64 percent (pre-bronchodilator), a FVC of 74 percent (pre-bronchodilator), a FEV-1/FVC of 99 percent, and a DLCO of 57 percent, with the Veteran's DLCO most accurately reflecting his level of disability.  The corresponding examination report notes that the Veteran suffered from bronchiectasis, used an inhaler on an intermittent basis, and had four or more infections requiring a prolonged course of antibiotics in the 12 months preceding the examination.  The examination report also states that the Veteran did not experience anorexia, weight loss, frank hemoptysis, or incapacitating episodes due to his respiratory disability.  An October 2016 VA treatment record notes that the Veteran denied productive cough and shortness of breath.


IV.  Analysis

The Veteran's respiratory disability may be evaluated under several diagnostic codes.  The Board declines to provide overlapping ratings of the Veteran's respiratory disability under various diagnoses (to avoid pyramiding), and will assign a rating under the diagnostic code that provides the Veteran with the highest possible rating.  See 38 C.F.R. § 4.14.  An analysis of the regrettably byzantine rules governing the Veteran's respiratory disability reveals that the Veteran has not met the criteria for a rating in excess of 30 percent during the period on appeal.  See Hart, 21 Vet. App. at 509-510.  

The Veteran's respiratory disability is currently rated under Diagnostic Code 6731-6601.  [Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.]  Assessing the Veteran's respiratory disability under Diagnostic Code 6601, the evidence does not indicate that the Veteran suffered from near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis, requiring almost continuous antibiotic usage.  Moreover, the record does not note findings of incapacitating episodes within the meaning of Diagnostic Code 6601.  It appears that the Veteran received treatment from a physician for his respiratory disability, but the record does not indicate that he required bedrest for this disability.  The Board has considered the Veteran's statements that the he has experienced incapacitating episodes due to his respiratory disability, and that he has lost many days of work, but the preponderance of the evidence of record indicates that the Veteran did not require bedrest for this disability, at least in the amount contemplated by Diagnostic Code 6601, during the period on appeal.  As such, a 60 percent rating is not warranted.  

The PFTs recorded by the Veteran during the period on appeal do not indicate that an alternate rating in excess of 30 percent under Diagnostic Code 6600 is warranted, nor does it appear that the Veteran requires outpatient oxygen therapy, suffers from right heart failure, ventricular hypertrophy, pulmonary hypertension, or acute respiratory failure as a result of his respiratory disability.  The Board notes that Diagnostic Code 6731 allows for a rating under the criteria for interstitial lung disease, restrictive lung disease, or, when obstructive lung disease is the major residual, chronic bronchitis.  The Board has discussed chronic bronchitis (Diagnostic Code 6600) above, and it appears that the PFTs recorded by the Veteran during the period on appeal do not indicate that the Veteran is entitled to a rating in excess of 30 percent under the criteria for interstitial lung disease (Diagnostic Codes 6825-6833) or restrictive lung disease (Diagnostic Codes 6840-6845).  The Veteran is also service-connected for emphysema, which is rated under Diagnostic Code 6603.  The PFTs recorded by the Veteran during the period on appeal do not indicate that the Veteran is entitled to a rating in excess of 30 percent under this code.  Given these findings, the Board declines to alter the RO's rating of the Veteran's disability.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable outcome could not be reached.  

	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to an initial rating in excess of 30 percent for a pulmonary disability is denied.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


